Title: To James Madison from Sylvanus Bourne, 23 July 1805 (Abstract)
From: Bourne, Sylvanus
To: Madison, James


          § From Sylvanus Bourne. 23 July 1805, Amsterdam. “The inclosed Gazette contains a note of the Russian Minister (who was as far [as] Berlin on his way to Paris to Converse on the subject of peace) of a nature to exclude for the present all hopes of accommodation—the probable result will be the vigorous renewal of the War on the Continent early in the ensuing Spring—but how far even their combined efforts may be effectual to check the imperious weight of Power now held by the Govt of France is indeed very problematical. It will all operate favorably to the interests of our Country & I hope may eventually produce the general good of Europe.
          “I wrote you yesterday on the Subject of the Consulate at Rottm. Stating the temporary arrangment I had made for Mr Alexanders holding the Agency—under my Name & Controul till the pleasure of Govt should be known by a fixed appointment there, giving him to understand that he must not look for it, or in any event expect it. It being necessary that some one Should act there & no person being found willing to take the place for a short time & Mr As actual state of health enabling him to fullfill the duties with propriety I have adopted this middle line & shall see that every thing there is conducted regularly & properly till the place is filled by Govt. Mr Clark our Consul at Emden heretofore suggested to me his hopes of said appointment and as his Claims thereto must be already known to you I decline all interference therein.
          “My mind has been unpleasantly occupied by the subject of my late letters to you. I however now have resumed the calmness & composure which conscious integrity inspires & shall wait your reply with confidence in the Justice & propriety of your decision.”
          
            Adds in a postscript: “I send you inclosed a Copy of my Letter to Mr Alexr.”
          
        